PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD



Application Number:  16/763,644
Filing Date: 05/13/2020
Appellant(s): Juha KARJALAINEN et al.




__________________
Peter Flanagan
For Appellant


EXAMINER'S ANSWER





This is in response to the appeal brief filed 04/04/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action mailed on 11/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In V. APPELLANT’S ARGUMENTS
Regarding claim 22, appellant presents the arguments as follows (appellant’s emphasis included, if any):
“1. Claim 22 is non-obvious over Zhang in view of Li

At page 3, the Office Action appeared to take the position that Zhang discloses “generating an information element as a part of a channel state information reference signal resource or resource set definition to indicate, to a user equipment, at least one of a channel state information reference signal resource or a synchronization signal block resource used for tracking reference signal purposes,” by disclosing “upon UE requesting, BS sends TRS information, which can be CSI-RS, to UE for TRS processing.”

As best understood, the “TRS information” is alleged in the Office Action to be the recited “information element” and is alleged to indicate something that is used for tracking reference signal purposes. On the other hand, the phrase “TRS information” is not found in Zhang. Moreover, there is no TRS-related information in Zhang that is in an information element that is “part of a channel state information reference signal resource ... definition” nor any TRS-related information that is in an information that is “part of a channel state information reference signal ... resource set definition,” as recited in claim 22.”  (Appeal Brief, page 11-12)

The examiner believes the arguments are centered on that the cited prior arts (ZHANG and LI) combined do not disclose the claimed features, in part, of “…generating an information element as a part of a channel state information reference signal resource or resource set definition to indicate, to a user equipment, at least one of a channel state information reference signal resource or a synchronization signal block resource used for tracking reference signal purposes;…”, as recited in claim 22.  For that, the examiner respectfully disagrees.  For this portion of rejection the examiner indeed relies on both ZHANG and LI, in which LI is for teaching feature of “information element” mainly, and ZHANG for remaining features.  To be more specific, ZHANG in para. 107-109 of fig. 13 discloses tracking reference signal processes by an user equipment (UE) using contents of TRS transmission sent from a base station (BS).  ZHANG then in fig. 14 (see at least para. 113-115) discloses an UE sends a TRS request in an UL transmission, and a BS sends a TRS response in a DL transmission, in which the TRS response is interpreted by the examiner to be containing the contents of the TRS transmission of fig. 13 (the contents are also shown in fig. 3 and fig. 4).  Prior to the teachings of these figures, ZHANG in para. 45 clearly discloses that “TRS may be a new reference signal, or may be some other Downlink (DL) reference signal or signals, such as CSI-RS”.  Feature mappings by the examiner for ZHANG are as follows: 
“…generating an information [element] (see fig. 13-14, e.g. the BS generates TRS response that contains the contents of the TRS transmission) as a part of a channel state information reference signal resource (see fig. 4 of ZHANG, e.g. with one TRS, such as CSI-RS) or resource set definition (see fig. 3 of ZHANG, e.g. with TRSs, such as CSI-RSs) to indicate, to a user equipment, at least one of a channel state information reference signal resource (see para. 115 of ZHANG, e.g. CSI-RS with which the TRS response is to be QCLed) or a synchronization signal block resource (see para. 115 of ZHANG, e.g. SS-block with which the TRS response is to be QCLed) used for tracking reference signal purposes (see para. 107-109 of fig. 13, e.g. TRS processes),…”.
That said, ZHANG however does not disclose information “element”, which interpreted by the examiner as one or more information comprising one or more parameters.  LI cures ZHANG deficiency.  For example, LI at least in its para. 98 discloses that “TRS sequence … may be a function of one or more of the following parameters: … SSB that it may be QCL-ed with; … port index, which may be the index of a CSI-RS port used to form the TRS configuration;…”.  In lights of these teachings of ZHANG and LI, therefore, ZHANG and LI combined indeed teaches or suggests the argued features of “…generating an information element as a part of a channel state information reference signal resource or resource set definition to indicate, to a user equipment, at least one of a channel state information reference signal resource or a synchronization signal block resource used for tracking reference signal purposes;…”, as recited in claim 22.  

Further, the appellant continues the arguments as follows (appellant’s emphasis included, if any):
“Nevertheless, Zhang only illustrates how the user equipment performs and reports the tracking when it receives a TRS transmission. For example, paragraph [0107] cited in the Office Action states:

[0107] In processing 1310, a TRS transmission may be processed. In processing 1315, an SS-block transmission may be processed. In measuring 1320, a reference signal parameter may be measured based on the TRS transmission and the SS-block transmission.

However, Zhang does not disclose, teach, or suggest any mechanism whereby the UE knows which CSI-RS/SSB resource is the TRS transmission. Thus, Zhang does not disclose, teach, or suggest the information element recited in claim 22 as such a mechanism.  (Appeal Brief, page 12)

The examiner again respectfully disagrees.  To be specific, ZHANG at least in para. 115 of fig. 14 discloses that “the UL transmission (i.e. the TRS request sent by the UE) may carry one or more QCL indicators corresponding with the TRS response, and the one or more QCL indicators may identify an SS-block with which the TRS response is to be QCLed and/or a CSI-RS with which the TRS response (i.e. the DL transmission sent by the BS) is to be QCLed“.  Since they are identified in the request by the UE, therefore, the UE of Zhang indeed would know CSI-RS and/or SSB would be in the TRS response (i.e. TRS transmission of fig. 13).

Further, the appellant continues the arguments as follows (appellant’s emphasis included, if any):
“Paragraphs [0115] to [0116] of Zhang describe the UL transmission from UE to network carrying information regarding the tracking response. They are completely irrelevant to the DL configuration as recited in the claims.

In response to these previously presented distinctions (filed on September 16, 2021), page 9 of the Office Action argued that Zhang in Fig. 14 thereof (reproduced at right) discloses “how UE requesting BS to send and identify TRS information, which can be CSI-RS, such as those of fig. 3-4 for TRS processing as in fig. 13.”

Appellant respectfully notes that FIG. 14 illustrates a UE method as stated in paragraph [0103] and as can be seen from inspection of FIG. 13 itself. The same is true of FIG. 13. Both the processes illustrated in FIGs. 13 and 14 are processes performed by the UE. Thus, none of those processes illustrates the recited information element in the step of “transmitting the information element to the user equipment to make the user equipment aware ....”

While the DL transmission mentioned in FIG. 14 may be a transmission to the UE, FIG. 14 does not indicate that the DL transmission includes an “information element to the user equipment to make the user equipment aware ....”

The Office Action also provided clarification at page 3, where it was acknowledged that the methods of FIGs. 13 and 14 of Zhang are performed by a UE.”  (Appeal Brief, page 12-13)

The examiner believes the arguments are centered on that the cited figures 13 and 14 of ZHANG are performed by an UE, hence, they would not have taught the claimed features of “…transmitting the information element to the user equipment to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets targeted for tracking reference signal specific operation”, as recited in claim 22.  For that, the examiner respectfully disagrees.  To be more specific, ZHANG in para. 107-109 of fig. 13 discloses tracking reference signal operation by an user equipment (UE) using contents of TRS transmission sent from a base station (BS).  ZHANG then in fig. 14 (see at least para. 113-115) discloses an UE sends a TRS request in an UL transmission, and a BS sends a TRS response in a DL transmission, in which the TRS response is interpreted by the examiner to be containing the contents of the TRS transmission of fig. 13 (the contents are also shown in fig. 3 and fig. 4).  Prior to the teachings of these figures, ZHANG in para. 45 clearly discloses that “TRS may be a new reference signal, or may be some other Downlink (DL) reference signal or signals, such as CSI-RS”.  ZHANG also in para. 46-47 of fig. 3 (similar to fig. 4) discloses two options of TRS patterns (e.g. option 300 and option 350) that could be sent by the BS to the UE, such that one of the two options this is to be used by the BS may be configured by higher-layer signaling.  Feature mappings by the examiner for ZHANG are as follows: 
“…transmitting the information [element] to the user equipment (see fig. 13-14, e.g. the BS sends TRS response that contains the contents of the TRS transmission to the UE) to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets (see at least fig. 3 and its para. 47, e.g. which one of the two options this is to be used by the BS may be configured by higher-layer signaling) targeted for tracking reference signal specific operation (see para. 107-109 of fig. 13, e.g. TRS processes)”.
That said, ZHANG however does not disclose information “element”, which interpreted by the examiner as one or more information comprising one or more parameters.  LI cures ZHANG deficiency.  For example, LI at least in its para. 98 discloses, amongst other parameters, “TRS sequence … may be a function of one or more of the following parameters: … SSB that it may be QCL-ed with; … port index, which may be the index of a CSI-RS port used to form the TRS configuration;…”.  In lights of these teachings of ZHANG and LI, therefore, ZHANG and LI combined indeed teaches or suggests the argued features of “…transmitting the information element to the user equipment to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets targeted for tracking reference signal specific operation”, as recited in claim 22.  


Further, the appellant continues the arguments as follows (appellant’s emphasis included, if any):
“According to the Office Action, the UE of Zhang is requesting a BS to send and identify TRS information, as those of FIGS. 3 and 4. Applicant respectfully disagrees. In Zhang, the UE does not request the BS to identify TRS information. The UE is triggering TRS transmissions, to be sure. However, the TRS request of 1410 in FIG. 14 is only a request that the eNB send the TRS transmission.

Zhang explains that the “TRS transmission may be received in the same slot as the SS block transmission.” (paragraph [0108]). Zhang further explains: “For some embodiments, the TRS transmission may be transmitted in one or more OFDM symbols either before or after the SS block transmission, as determined by a predetermined value and/or a value configured by higher-layer signaling.” (paragraph [0112]) Zhang likewise explains: “In some embodiments, a symbol index of the TRS transmission may be determined by a predetermined value and/or a value configured by higher-layer signaling.” (paragraph [0111]) Thus, Zhang only indicates a “predetermined value” scenario and a “higher-layer signaling” scenario, as providing the symbol / symbol index of the TRS
transmission.

In the “predetermined value” scenario, the UE does not need any information from the eNB to know where the TRS transmission will be, as it is already predetermined. In the “value configured by higher-layer signaling” scenario, any information element providing the value would not be “as a part of a channel state information reference signal resource
or resource set definition,” as required by claim 22, if an information element were even used, which itself is not stated by Zhang. Thus, under either approach, the features of claim 22 are not found.”  (Appeal Brief, page 13-14)
 
The examiner again respectfully disagrees.  To be specific, ZHANG at least in para. 115 of fig. 14 discloses that “the UL transmission (i.e. the TRS request sent by the UE) may carry one or more QCL indicators corresponding with the TRS response, and the one or more QCL indicators may identify an SS-block with which the TRS response is to be QCLed and/or a CSI-RS with which the TRS response (i.e. the DL transmission sent by the BS) is to be QCLed“.  Therefore, the UE of ZHANG indeed requests SS-block and/or CSI-RS to be sent with the TRS response.  Prior to the teaching of fig. 14, ZHANG in para. 46-47 of fig. 3 (similar to fig. 4) discloses two options of TRS patterns (e.g. option 300 and option 350) that could be sent by the BS as TRS responses, such that one of the two options this is to be used by the BS may be configured by higher-layer signaling.  Therefore, the UE of Zhang indeed requests a BS to send TRS information, and the BS indeed would identify a configured TRS information (e.g. which options to be used in fig. 3). 

Further, the appellant continues the arguments as follows (appellant’s emphasis included, if any):
“Claim 22 recites subject matter that is non-obvious over Zhang. In certain embodiments of the present invention, an information element is defined as part of a CSI RS resource set definition, as described by way of a non-limiting example at paragraph [0038] of the present application. For example, according to an embodiment, the network may configure, e.g., via RRC signaling, a TRS information parameter, referred later in the applicant as TRS_INFO, that defines one or more of the following information elements: {element 1, element 2, element 3}. In an embodiment, element 1 may be defined as a boolean value information element associated with the CSI-RS resource, i.e, TRS purposes to {‘ON/OFF’}, element 2 may be defined as a CSI-RS resource CSI-set ID or synchronization signal block (SSB) index or resource indicator being used with this specific resource set /resource, and element 3 may be defined as CSI-RS resources ID(s) or resource indicator associated with CSI-RS or SS-block resource that are used with this specific resource ID or resource set ID. There is no corresponding disclosure or similar information element in Zhang.

Li does not remedy these deficiencies of Zhang. Li relates to time and frequency tracking reference signals in New Radio. For example, Li mentions TRS designs and mechanisms for TRS configuration and signaling.

The Office Action cited paragraph [0098] of Li as disclosing using an SSB index or a port index. While Li mentions an SSB index, Li does not state that the SSB index is transmitted to the UE to make the UE aware of the resource within one or more resource sets targeted for TRS specific operation. Li merely mentions that the TRS sequence may be based on a PN generator and that SSB is one of a variety of possible parameters that can serve as an initializer of the PN generator. Such disclosure fails to remedy the above-identified deficiencies of Zhang.

More particularly, while Li may indicate ways that a TRS sequence may be initialized, Li does not explain how the UE knows which CSI-RS/SSB resource is the TRS transmission. Moreover, none of the sequence generation details disclose or suggest that an information element is used “to indicate, to a user equipment, at least one of a channel state information reference signal resource or a synchronization signal block resource used for tracking reference signal purposes,” as recited in claim 22. Thus, Li cannot remedy the above-identified deficiencies of Zhang.” (Appeal Brief, page 14-15)
 
The examiner again respectfully disagrees.  With all due respect, one or more aspects mentioned in the arguments above, for example, “…TRS_INFO, that defines one or more of the following information elements: {element 1, element 2, element 3}. In an embodiment, element 1 may be defined as a boolean value information element associated with the CSI-RS resource, i.e, TRS purposes to {‘ON/OFF’}, element 2 may be defined as a CSI-RS resource CSI-set ID or synchronization signal block (SSB) index or resource indicator being used with this specific resource set /resource, and element 3 may be defined as CSI-RS resources ID(s) or resource indicator associated with CSI-RS or SS-block resource that are used with this specific resource ID or resource set ID…”, are respectfully noted, but are not recited in claim 22.  Instead, what recited in claim 22 is, in part, “…transmitting the information element … to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets…”.  As explained in a section above, feature mappings by the examiner for ZHANG are as follows: 
“…transmitting the information [element] to the user equipment (see fig. 13-14, e.g. the BS sends TRS response that contains the contents of the TRS transmission to the UE) to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets (see at least fig. 3 and its para. 47, e.g. which one of the two options this is to be used by the BS may be configured by higher-layer signaling) targeted for tracking reference signal specific operation (see para. 107-109 of fig. 13, e.g. TRS processes)”.
That said, ZHANG however does not disclose information “element”, which interpreted by the examiner as one or more information comprising one or more parameters.  LI cures ZHANG deficiency.  For example, LI at least in its para. 98 discloses, amongst other parameters, “TRS sequence … may be a function of one or more of the following parameters: … SSB that it may be QCL-ed with; … port index, which may be the index of a CSI-RS port used to form the TRS configuration;…”.  In lights of these teachings of ZHANG and LI, therefore, ZHANG and LI combined indeed teaches or suggests the argued features of “…transmitting the information element to the user equipment to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets targeted for tracking reference signal specific operation”, as recited in claim 22.  

Further, the appellant continues the arguments as follows (appellant’s emphasis included, if any):
“At page 10, the Office Action took the position that paragraph [0098] of Li indicates that the port index, which may be the index of a CSI-RS port, can be used to form the TRS configuration. While paragraph [0098] states: “The initializer of the PN sequence generation may be a function of ... port index, which may be the index of a CSI-RS port used to form the TRS configuration,” Li does not state that the index of the CSI-RS port is
transmitted to the UE in information “to indicate, to a user equipment, at least one of a channel state information reference signal resource or a synchronization signal block resource used for tracking reference signal purposes,” as recited in claim 22. Thus, Li cannot remedy the above-identified deficiencies of Zhang.

Furthermore, Li does not disclose that the index of the CSI-RS port is in an information element that is “part of a channel state information reference signal resource ... definition” nor any TRS-related information that is in an information that is “part of a channel state information reference signal ... resource set definition,” as recited in claim 22.” (Appeal Brief, page 15-16)
 
The examiner again respectfully disagrees.  LI at least in para. 99 discloses that “…once configured for a UE, a TRS burst may be transmitted with a periodicity…”.  LI also at least in para. 106 discloses that “…a gNB may configure a TRS burst pattern to a UE through RRC signaling…”.  Hence, LI’s TRS configuration is indeed transmitted to the UE by the BS.  In addition, LI at least in para. 98 discloses that “…TRS sequence may be… a function of one or more of the following parameters: …(including but not limited to) port index, which may be the index of a CSI-RS port used to form the TRS configuration”.  Hence, LI indeed teaches or suggests the argued feature of “… information element as a part of a channel state information reference signal resource…”, as recited in claim 22.

Further, the appellant continues the arguments as follows (appellant’s emphasis included, if any):
“At page 4, the Office Action stated: “ZHANG differs from the claim, in that, it does not specifically disclose defining an information element; which is well known in the art and commonly used for effectively reducing overhead.”

First, this appears to refer to the previous version of claim 22, and not to claim 22 as it is presently pending.

Second, the “predetermined value” scenario of Zhang necessarily is lower overhead than sending an information element. Thus, if “reducing overhead” were a motivation to a person of ordinary skill in the art, this would simply result in following the “predetermined value” scenario of Zhang. Likewise, there is no evidence of record as to the amount of overhead involved in the “higher layer signaling” scenario of Zhang. So, the alleged motivation of “effectively reducing overhead” cannot support the rejection.”  (Appeal Brief, page 16)
 
The examiner believes this portion of the arguments is centered on motivation for combining.  For that, the examiner again respectfully disagrees.  To be more specific, ZHANG in para. 21 discloses that “[w]ith respect to various embodiments, a Tracking Reference Signal (TRS) may be used for fine time tracking and frequency tracking, by which one or more of a time offset, a frequency offset, and a Doppler offset may be estimated so that a receiver may estimate a coefficient to construct a Wiener filter for channel estimation purposes” (emphasis added).  ZHANG then in para. 109 of fig. 13 discloses that “[i]n tracking 1330, at least one of a time offset and a frequency offset based on the TRS transmission may be tracked” (emphasis added).   In other words, ZHANG’ fig. 13 is for, among other purposes, time and frequency tracking.  Now for LI.  LI in at least para. 118-119 discloses that, amongst other things, “[a] gNB may schedule one TRS for the QCL-ed beams in order to reduce overhead. The time and frequency tracking achieved from the transmitted TRS may be used for the QCL-ed beams for PDSCH demodulation,…” (emphasis added).  Therefore, one would be motivated to combine LI with ZHANG for “effectively reducing overhead”.

Further, the appellant continues the arguments as follows (appellant’s emphasis included, if any):
“The Office Action further argued that Li discloses defining an information element, namely a port index. Claim 22 does not merely recite that such an information element is defined, but that it is generated and transmitted “to indicate, to a user equipment, at least one of a channel state information reference signal resource or a synchronization signal block resource used for tracking reference signal purposes.”

Li does not state that the port index is transmitted, much less that it is transmitted “to indicate, to a user equipment, at least one of a channel state information reference signal resource or a synchronization signal block resource used for tracking reference signal purposes,” as recited in claim 22. Thus, Li cannot remedy the deficiencies of Zhang.

For example, Li does not disclose a TRS information parameter with an element that is defined as a CSI-RS resource CSI-set ID or synchronization signal block (SSB) index or resource indicator being used with this specific resource set /resource, or an element that is
defined as CSI-RS resources ID(s) or resource indicator associated with CSI-RS or SS-block resource that are used with this specific resource ID or resource set ID. Thus, even assuming Li mentions other kinds of information elements or information elements for other purposes, Li does not disclose or suggest “transmitting the information element to the user equipment to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets targeted for tracking reference signal specific operation,” as recited in claim 22.

In contrast with the combination of Zhang and Li, certain embodiments of the present invention may transmit information elements such as the information elements of TSR_INFO to the user equipment to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets targeted for tracking reference signal specific operation. These and other benefits and advantage of certain embodiments are not found in or achievable by the cited references.” (Appeal Brief, page 16-17)
 
The examiner again respectfully disagrees.  The examiner believes some or all of these arguments in the portion have been argued and have been responded in one or more sections above.  Therefore, the examiner reproduces the one or more sections below for responding the arguments as follow:  (NOTE: it is not the examiner’s intention to omit any valid arguments)
“…With all due respect, one or more aspects explained in the arguments above, for example, “…TRS_INFO, that defines one or more of the following information elements: {element 1, element 2, element 3}. In an embodiment, element 1 may be defined as a boolean value information element associated with the CSI-RS resource, i.e, TRS purposes to {‘ON/OFF’}, element 2 may be defined as a CSI-RS resource CSI-set ID or synchronization signal block (SSB) index or resource indicator being used with this specific resource set /resource, and element 3 may be defined as CSI-RS resources ID(s) or resource indicator associated with CSI-RS or SS-block resource that are used with this specific resource ID or resource set ID…”, are noted in this Examiner Answer, but are not recited in claim 22.  Instead, what recited in claim 22 is, in part, “…transmitting the information element … to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets…”.  As responded in a section above, feature mappings by the examiner for ZHANG are as follows: 

“…transmitting the information [element] to the user equipment (see fig. 13-14, e.g. the BS sends TRS response that contains the contents of the TRS transmission to the UE) to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets (see at least fig. 3 and its para. 47, e.g. which one of the two options to be used by the BS may be configured by higher-layer signaling) targeted for tracking reference signal specific operation (see para. 107-109 of fig. 13, e.g. TRS operation)”.

That said, ZHANG however does not disclose information “element”, which interpreted by the examiner as one or more information comprising one or more parameters.  LI cures ZHANG deficiency.  For example, LI at least in its para. 98 discloses, amongst other parameters, “TRS sequence … may be a function of one or more of the following parameters: … SSB that it may be QCL-ed with; … port index, which may be the index of a CSI-RS port used to form the TRS configuration;…”.  In lights of these teachings of ZHANG and LI, therefore, ZHANG and LI combined indeed teaches or suggests the argued features of “…transmitting the information element to the user equipment to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets targeted for tracking reference signal specific operation”, as recited in claim 22.”


Further, the appellant continues the arguments as follows (appellant’s emphasis included, if any):
“Claim 22 recites, “generating an information element as a part of a channel state information reference signal resource or resource set definition ....”.  There is no corresponding information element in Zhang, Li, or any combination thereof.

The Advisory Action argued:
When broadest reasonable interpretation (BRI) applied, there
are many scenarios that Zhang teaches or suggests the argued
features. For one, Zhang in para. 110 and 112 discloses the
TRS transmission can be sent in FDM or TDM manner. Hence,
the base station still has to make the UE aware of which
manner. Even with the two scenarios the arguments stated,
similarly, the base station still has to make the UE aware of
which scenario in use.

Applicant respectfully insists that claim 22 does not merely say that the base station makes the UE aware. The claim recites, “generating an information element as a part of a channel state information reference signal resource or resource set definition ....”.  Zhang mentions two other ways of making the UE aware: “predetermined” and “higher-layer
signaling.” Neither of two ways corresponds to either of the two options recited in the claims. Applicant respectfully submits that it is unreasonable to maintain the rejection without being able to identify the information element that is allegedly a part of a channel station information reference signal resource definition or part of a channel station information reference signal resource set definition.

Likewise, even assuming the base station has to make the UE aware of whether FDM or TDM is used, there is no evidence of record that Zhang proposes to indicate the choice between FDM or TDM using an information element that is part of a channel state information reference signal resource or part of a channel state information reference signal
resource set definition.

Applicant respectfully notes that simply mentioning “broadest reasonable
interpretation (BRI)” does not provide a justification for failing to find the element in the prior art that allegedly corresponds to the recited information element, whether the information element is part of a channel state information reference signal resource or part of a channel state information reference signal resource set definition.”  (Appeal Brief, page 17-18)
 
The examiner again respectfully disagrees.  The examiner would like to provide two separate responses to answer these arguments as follows:
Response 1: in pages 3-4 of the Advisory Action dated 01/24/2022, the above-stated response by the examiner, i.e. “The Advisory Action argued:… to make the UE aware of which scenario in use”, was not used to respond to the current argued features above, i.e. “generating an information element as a part of a channel state information reference signal resource or resource set definition”.  It was, however, used in the Advisory Action dated 01/24/2022 for responding the feature of “…transmitting the information element to the user equipment to make the user equipment aware…”, which was mainly argued in that section.  Due to appellant’s misinterpretation of previous response or misrepresentation of current arguments, the examiner is not able to provider further explanations in this matter for avoiding further misunderstanding.
Nevertheless, the examiner would like to provide Response 2 to address the current argued features.  Response 2: The arguments appear to argue the feature of “generating an information element as a part of a [(i)] channel state information reference signal resource or [(ii)] resource set definition”.  In the final Office Action dated 11/09/2021, the examiner chose to reject (i) “channel state information reference signal resource”, with the “or” clause being considered.  As explained in a section above, feature mappings by the examiner for ZHANG are as follows: 
“…generating an information [element] (see fig. 13-14, e.g. the BS generates TRS response that contains the contents of the TRS transmission) as a part of a channel state information reference signal resource (see fig. 4 of ZHANG, e.g. with one TRS, such as CSI-RS) or resource set definition (see fig. 3 of ZHANG, e.g. with TRSs, such as CSI-RSs) to indicate, to a user equipment, at least one of a channel state information reference signal resource (see para. 115 of ZHANG, e.g. CSI-RS with which the TRS response is to be QCLed) or a synchronization signal block resource (see para. 115 of ZHANG, e.g. SS-block with which the TRS response is to be QCLed) used for tracking reference signal purposes (see para. 107-109 of fig. 13, e.g. TRS processes),…”.
Hence, in lights of these mapping, ZHANG indeed teaches or suggests either or both (i) or (ii).

Further, the appellant continues the arguments as follows (appellant’s emphasis included, if any):
“For the rejection to be maintained, an information element or other element in Zhang (or any of the other prior art of record) should be identified as allegedly corresponding to the recited information element. On the other hand, no information element in Zhang nor in Li has been identified as corresponding to the recited information element; this is due to the fact that there is no such element disclosed or suggested in Zhang or L1.

The Advisory Action continued:
As explained above, the generation of the “information (not information element) ... to make ... aware” feature is done by Zhang. What Zhang is not disclosed is defining the term “information element” which is disclosed by Li in para. 98.  When broadest reasonable interpretation (BRI) applied, there are many scenarios that Li teaches or suggests the argued features. For one, but not limited to, port index which may be the index of a CSI-RS port used to form the TRS configuration that is configured, indicated, and sent by the base station through higher layer signaling (see para. 98 along with para. 48). Therefore, Li, or Zhang-Li combined, indeed teaches or suggests the argued features.

This explanation of the ground of rejection only illustrates more error. The feature “to make the user equipment aware” relates to the recited “transmitting the information element to the user equipment to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets targeted for tracking reference signal specific operation,” which is related to the other feature of “generating an information element as a part of a channel state information reference signal resource or resource set definition to indicate, to a user equipment, at least one of a channel state information reference signal resource or a
synchronization signal block resource used for tracking reference signal purposes.” The explanation seems to conflate the two features.”  (Appeal Brief, page 19)
 
The examiner again respectfully disagrees.  The examiner believes this portion of the argument is (again) centered on the feature “information element”.  The examiner also believes same or similar argument has been addressed in one or more sections above, for example, feature mappings by the examiner for ZHANG are as follows: 
“…generating an information [element] (see fig. 13-14, e.g. the BS generates TRS response that contains the contents of the TRS transmission) as a part of a channel state information reference signal resource (see fig. 4 of ZHANG, e.g. with one TRS, such as CSI-RS) or resource set definition (see fig. 3 of ZHANG, e.g. with TRSs, such as CSI-RSs) to indicate, to a user equipment, at least one of a channel state information reference signal resource (see para. 115 of ZHANG, e.g. CSI-RS with which the TRS response is to be QCLed) or a synchronization signal block resource (see para. 115 of ZHANG, e.g. SS-block with which the TRS response is to be QCLed) used for tracking reference signal purposes (see para. 107-109 of fig. 13, e.g. TRS processes),…”.
That said, ZHANG however does not disclose information “element”, which interpreted by the examiner as one or more information comprising one or more parameters.  LI cures ZHANG deficiency.  For example, LI at least in its para. 98 discloses that “TRS sequence … may be a function of one or more of the following parameters: … SSB that it may be QCL-ed with; … port index, which may be the index of a CSI-RS port used to form the TRS configuration;…”.  In lights of these teachings of ZHANG and LI, therefore, ZHANG and LI combined indeed teaches or suggests the argued feature of “information element” in the features of “…generating an information element as a part of a channel state information reference signal resource or resource set definition to indicate, to a user equipment, at least one of a channel state information reference signal resource or a synchronization signal block resource used for tracking reference signal purposes;…”, as recited in claim 22.  

Further, the appellant continues the arguments as follows (appellant’s emphasis included, if any):
“Furthermore, claim 22 does not recite, “defining the term ‘information element’.”  Instead, the claim recites, “generating an information element as a part of a channel state information reference signal resource or resource set definition.”  (Appeal Brief, page 19-20)
 
In the final Office Action dated 11/09/2021, the phrases “defining an information element” used in both page 4 line 1-2 and line 5 were unintentional mistakes by the examiner.  These phrases were carried over from previous Office Action dated 06/16/2021, which at that time the claimed feature was “defining an information element”.  In other words, the examiner unintentionally forgot to update the term from “defining” to “generating” when preparing the final Office Action.  The phrases in the final Office Action were meant to be “generating an information element”, which was properly rejected in the final Office Action.  Hence, the examiner again respectfully disagrees that LI does not teach or suggest the feature of “generating an information element”, as recited in claim 22.  For example, LI at least in para. 98 and 106 discloses that “TRS sequence … may be a function of one or more of the following parameters: … SSB that it may be QCL-ed with; … port index, which may be the index of a CSI-RS port used to form the TRS configuration;…”, that is configured by a gNB for an UE.  Hence, LI indeed teaches or suggests the feature of “generating an information element”, as recited in claim 22.  

Further, the appellant continues the arguments as follows (appellant’s emphasis included, if any):
“Furthermore, the only thing mentioned from Li that has to do with a channel state information reference signal is “the index of a CSI-RS port.” Li does not disclose or suggest, “generating an information element as a part of a channel state information reference signal resource or resource set definition,” much less transmitting that information element to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information
reference signal resource sets targeted for tracking reference signal specific operation. The index is a value, not an information element.

Neither Zhang nor Li discloses transmitting such index of the CSI-RS port to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets targeted for tracking reference signal specific operation.

As explained in the Response filed January 10, 2022, Zhang does not disclose, teach, or suggest any mechanism whereby the UE knows which CSI-RS/SSB resource is the TRS transmission. Li does not remedy these deficiencies of Zhang. ... while Li may indicate ways that a TRS sequence may be initialized, Li does not explain how the UE knows which CSI-RS/SSB resource is the TRS transmission. Moreover, none of the sequence generation details disclose or suggest that an information element is used “to indicate, to a user equipment, at least one of a channel state information reference signal resource or a synchronization signal block resource used for tracking reference signal purposes,” as
recited in claim 22. Thus, Li cannot remedy the above-identified deficiencies of Zhang.”  (Appeal Brief, page 20)
 
The examiner again respectfully disagrees.  In this portion of the arguments, the appellant appears to equate LI’s index or “port index” to claimed feature “information element”.  This is not entirely correct.  The “information element” is interpreted by the examiner as the TRS sequence of LI, which contains one or more parameters, including the port index, which may be the index of a CSI-RS port used to form the TRS configuration (see para. 98 of LI).  In other words, TRS sequence of LI is being interpreted as the “information element”, and “indexes” or “port index” is parameters within the information element.  Further LI in at least para. 106 clearly discloses that a gNB may configure a TRS burst pattern to a UE through RRC signaling (i.e. transmitting the TRS sequence (“information element”) of para. 98 to an UE).

Further, the appellant continues the arguments as follows (appellant’s emphasis included, if any):
“At page 10, the Office Action took the position that paragraph [0098] of Li indicates that the port index, which may be the index of a CSI-RS port, can be used to form the TRS configuration. While paragraph [0098] states: “The initializer of the PN sequence generation may be a function of ... port index, which may be the index of a CSI-RS port used to form the TRS configuration,” Li does not state that the index of the CSI-RS port is
transmitted to the UE in information “to indicate, to a user equipment, at least one of a channel state information reference signal resource or a synchronization signal block resource used for tracking reference signal purposes,” as recited in claim 22. Thus, Li cannot remedy the above-identified deficiencies of Zhang, which represents a clear error in
this and each rejection.”  (Appeal Brief, page 20-21)
 
The examiner again respectfully disagrees.  LI at least in para. 99 discloses that “…once configured for a UE, a TRS burst may be transmitted with a periodicity…”.  LI also in at least para. 106 discloses that “…a gNB may configure a TRS burst pattern to a UE through RRC signaling…”.  Hence, LI’s TRS configuration is indeed transmitted to the UE by the BS.  In addition, LI at least in para. 98 discloses that “…TRS sequence may be… a function of one or more of the following parameters: …(including but not limited to) port index, which may be the index of a CSI-RS port used to form the TRS configuration”.  Hence, LI indeed teaches or suggests the features of “…transmitting the information element to the user equipment to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets targeted for tracking reference signal specific operation”, as recited in claim 22.

Further, the appellant continues the arguments as follows (appellant’s emphasis included, if any):
“The Office Action further argued that Li discloses defining an information element, namely a port index. Once again, this is not the wording of claim 22. Claim 22 does not merely recite that such an information element is defined, but that it is generated and transmitted “to indicate, to a user equipment, at least one of a channel state information
reference signal resource or a synchronization signal block resource used for tracking reference signal purposes.”  (Appeal Brief, page 21)
 
In the final Office Action dated 11/09/2021, the phrases “defining an information element” used in both page 4 line 1-2 and line 5 were unintentional mistakes by the examiner.  These phrases were carried over from previous Office Action dated 06/16/2021, which at that time the claimed feature was “defining an information element”.  In other words, the examiner unintentionally forgot to update the term from “defining” to “generating” when preparing the final Office Action.  The phrases in the final Office Action were meant to be “generating an information element”, which was properly rejected in the final Office Action.  Hence, the examiner again respectfully disagrees that LI does not teach or suggest the feature of “generating an information element”, as recited in claim 22.  For example, LI at least in para. 98 and 106 discloses that “TRS sequence … may be a function of one or more of the following parameters: … SSB that it may be QCL-ed with; … port index, which may be the index of a CSI-RS port used to form the TRS configuration;…”, that is configured by a gNB and send to an UE.  Hence, LI indeed teaches or suggests the feature of “generating [and transmitting] an information element”, as recited in claim 22.  NOTE: the “transmitting” is performed by ZHANG as rejected in the final Office Action.  Nevertheless, the examiner would like to point out that LI also teaches or suggests that its information element is being transmitted by a base station as explained above.  Hence, either or both ZHANG or LI would teach the argued features.

Further, the appellant continues the arguments as follows (appellant’s emphasis included, if any):
“Li does not disclose or suggest that the port index is transmitted, much less that it is transmitted “to indicate, to a user equipment, at least one of a channel state information reference signal resource or a synchronization signal block resource used for tracking reference signal purposes,” as recited in claim 22. Thus, Li cannot remedy the deficiencies of Zhang.

For example, Li does not disclose a TRS information parameter with an element that is defined as a CSI-RS resource CSI-set ID or synchronization signal block (SSB) index or resource indicator being used with this specific resource set /resource, or an element that is
defined as CSI-RS resources ID(s) or resource indicator associated with CSI-RS or SS-block resource that are used with this specific resource ID or resource set ID. Thus, even assuming Li mentions other kinds of information elements or information elements for other purposes, Li does not disclose or suggest “transmitting the information element to the user equipment to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets targeted for tracking reference signal specific operation,” as recited in claim 22. Accordingly, it is clear error to assert that under the broadest reasonable interpretation Li remedies Zhang’s deficiencies.”  (Appeal Brief, page 21-22)
 
The examiner again respectfully disagrees.  The examiner believes some or all of these arguments in this portion have been argued and have been responded in one or more sections above.  Therefore, the examiner reproduces the one or more sections below for responding the arguments as follow:  (NOTE: it is not the examiner’s intention to omit any valid arguments)
“…With all due respect, one or more aspects explained in the arguments above, for example, “…TRS_INFO, that defines one or more of the following information elements: {element 1, element 2, element 3}. In an embodiment, element 1 may be defined as a boolean value information element associated with the CSI-RS resource, i.e, TRS purposes to {‘ON/OFF’}, element 2 may be defined as a CSI-RS resource CSI-set ID or synchronization signal block (SSB) index or resource indicator being used with this specific resource set /resource, and element 3 may be defined as CSI-RS resources ID(s) or resource indicator associated with CSI-RS or SS-block resource that are used with this specific resource ID or resource set ID…”, are respectfully noted, but are not recited in claim 22.  Instead, what recited in claim 22 is, in part, “…transmitting the information element … to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets…”.  As responded in a section above, feature mappings by the examiner for ZHANG are as follows: 

“…transmitting the information [element] to the user equipment (see fig. 13-14, e.g. the BS sends TRS response that contains the contents of the TRS transmission to the UE) to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets (see at least fig. 3 and its para. 47, e.g. which one of the two options that is to be used by the BS may be configured by higher-layer signaling) targeted for tracking reference signal specific operation (see para. 107-109 of fig. 13, e.g. TRS processes)”.

That said, ZHANG however does not disclose information “element”, which interpreted by the examiner as one or more information comprising one or more parameters.  LI cures ZHANG deficiency.  For example, LI at least in its para. 98 discloses, amongst other parameters, “TRS sequence … may be a function of one or more of the following parameters: … SSB that it may be QCL-ed with; … port index, which may be the index of a CSI-RS port used to form the TRS configuration;…”.  In lights of these teachings of ZHANG and LI, therefore, ZHANG and LI combined indeed teaches or suggests the argued features of “…transmitting the information element to the user equipment to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets targeted for tracking reference signal specific operation”, as recited in claim 22.”


Regarding claim 23, appellant presents the arguments as follows (appellant’s emphasis included, if any):
“Moreover, claim 23 depends upon claim 22 and further recites, “wherein a periodic channel state information reference signal resource is included in one channel state information reference signal resource set of the one or more channel state information reference signal resource sets and an aperiodic channel state information reference signal resource is included in another one channel state information reference signal resource set of the one or more channel state information reference signal resource sets.” Regarding these features, the Office Action took the position that Zhang discloses aperiodic and periodic TRS configurations.

Claim 23, however, does not merely recite aperiodic and periodic TRS configurations. Claim 23 specifies that “one channel state information reference signal resource set” includes the periodic channel state information reference signal resource and “another one channel state information reference signal resource set” includes aperiodic channel state information reference signal resource. Zhang disclosing aperiodic and periodic TRS configurations fails to disclose these features of claim 23. Thus, for this further reason, the rejection of claim 23 should also be withdrawn.”  (Appeal Brief, page 22-23)

The examiner respectfully disagrees.  To be more specific, ZHANG in fig. 8 and fig. 9 along with at least para. 65 and 68 indeed discloses such features.  For example, ZHANG in fig. 8 discloses multiple slots 800, that are the same slots resource as in slots 900 of fig. 9 (examiner maps these slots resource to “the one or more channel state information reference signal resource sets”).  ZHANG in fig. 9 and para. 68 discloses that slot 930 contains periodic TRS (examiner maps it to “one channel state information reference signal resource set” includes periodic channel state information reference signal resource).  ZHANG then in fig. 8 and para. 65 discloses that slot 830 contains aperiodic TRS (examiner maps it to “another one channel state information reference signal resource set” includes aperiodic channel state information reference signal resource”).  Note that, as explained in claim 22 response above, ZHANG in para. 45 clearly discloses that TRS may be a new reference signal, or may be some other Downlink (DL) reference signal or signals, such as CSI-RS.  Therefore, ZHANG indeed teaches or suggests the argued features of claim 23.  
NOTE: LI was not needed for claim 23 rejection, nevertheless, the examiner would like to point out that LI also teaches or suggests a same or similar mechanism (see at least para. 149-150 of LI).  Hence, either or both ZHANG or LI would teach the argued features.

Regarding claim 24, appellant presents the arguments as follows (appellant’s emphasis included, if any):
“Additionally, claim 24 recites, “wherein the generating comprises generating a tracking reference signal information parameter via radio resource control signaling.” The combination of Zhang and Li fails to disclose or suggest at least these features.

The Office Action took the position that Zhang discloses that the gNB may trigger TRS by RRC signaling. On the other hand, claim 24 does not recite triggering TRS by RRC signaling. Instead, claim 24 recites, “generating a tracking reference signal information parameter via radio resource control signaling.” There is no such parameter generated in
Zhang. The Office Action cited paragraph [0066] of Zhang, which states, “The gNB may trigger TRS by DCI, by MAC-CE, and/or by RRC signaling,” but does not mention any parameter. Li does not and cannot remedy these deficiencies. Reversal of the rejection of claim 24 is respectfully requested.” (Appeal Brief, page 23)

The examiner respectfully disagrees.  To be more specific, ZHANG in para. 66 discloses that the “gNB may trigger TRS by DCI, by MAC-CE, and/or by RRC signaling”.  Prior to that, ZHANG in para. 65 discloses that “the UE may receive (from the gNB) an aperiodic TRS QCLed with the SS-block y” (e.g. the argued feature “parameter”).  The teaching of para. 65 and 66 is what is disclosed in fig. 13 and 14, which with more details.  Therefore, ZHANG indeed teaches or suggests the argued features of claim 24.  
NOTE: LI was not needed for claim 24 rejection, nevertheless, the examiner would like to point out that LI also teaches or suggests a same or similar mechanism (see at least para. 48 of LI).  Hence, either or both ZHANG or LI would teach the argued features.

Regarding claim 25, appellant presents the arguments as follows (appellant’s emphasis included, if any):
“Nothing in paragraph [0098] of Li corresponds to the first element, the second element, or the third element. Even assuming for the sake of argument that SSB index is somehow a synchronization signal block resource, Li does not disclose that a tracking reference signal information parameter includes “at least one channel state information reference signal resource identifier associated with” the SSB index. The same issue exists with respect to “port index.”  Li does not and cannot remedy Zhang’s deficiencies.  Reversal of the rejection is respectfully requested.” (Appeal Brief, page 24-25)

The examiner respectfully disagrees.  To be more specific, the examiner took the position for rejecting “a second element…”, with the “or” clause being considered.  The second element does not contain what is argued above, i.e. ““at least one channel state information reference signal resource identifier associated with” the SSB index”.  Instead, the second element contains “…including a channel state information reference signal resource channel station information set identifier or synchronization signal block resource indicator,…”, as recited in claim 25.  That said, LI at least in para. 98 discloses that SSB index and port index are part of the many parameters within the TRS sequence.  Hence, LI indeed teaches or suggests the claimed features of “…a second element including a channel state information reference signal resource channel station information set identifier (e.g. port index) or synchronization signal block resource indicator (e.g. SSB index),…” (emphasis added), as recited in claim 25.

Regarding claim 26, appellant presents the arguments as follows (appellant’s emphasis included, if any):
“The Office Action took the position that Zhang, paragraph [0048], recites the further recitations of claim 26. Paragraph [0048] of Zhang recites, “Accordingly, both TRS and SS-block (e.g., PSS, SSS, and/or PBCH) may be used for measurement and fine time/frequency tracking.” On the other hand, claim 26 recites, “generating different combinations of channel state information reference signal resource sets or resources, with or without synchronization signal block resources, to be used as transmission formats for fine time-frequency tracking reference signal” and “configuring the user equipment with the different combinations for use as the transmission formats.” These features cannot found in Zhang or Li, in any combination.

For example, while Zhang mentions “fine time/frequency tracking” Zhang does not disclose or suggest, “generating different combinations of channel state information reference signal resource sets or resources, with or without synchronization signal block resources, to be used as transmission formats” for such “fine time/frequency tracking.”  Likewise, Zhang does not disclose or suggest, “configuring the user equipment with the different combinations for use as the transmission formats.” For example, “different combinations” cannot be found in Zhang, either in paragraph [0048] or elsewhere.  Reversal of the rejection is respectfully requested for at least this reason.” (Appeal Brief, page 25-26)

The examiner respectfully disagrees.  To be more specific, ZHANG’s para. 48 is part of the disclosure of its fig. 3, which discloses different combinations of TRS configuration patterns.  These TRS configuration patterns are for measurement and fine time/frequency tracking as clearly disclosed in ZHANG’s para. 48.  And these TRS configuration patterns, as explained in claim 22 response above, are to be used in ZHANG’s fig. 13 for TRS tracking processes by the UE (see para. 109 of ZHANG, e.g. “[i]n tracking 1330, at least one of a time offset and a frequency offset based on the TRS transmission may be tracked”).  Hence, ZHANG not only discloses “generating different combinations of channel state information reference signal resource sets or resources, with or without synchronization signal block resources, to be used as transmission formats for fine time-frequency tracking reference signal” (see ZHANG’s para. 48 of fig. 3), ZHANG also discloses “configuring the user equipment with the different combinations for use as the transmission formats (see ZHANG’s fig. 13 for TRS tracking processes by the UE).  Therefore, ZHANG indeed teaches or suggests the argued features of claim 26.  

Regarding claim 27, while no argument is presented, the traversal grounds would have been same or similar as those recited in claim 22 above.  Therefore, in view of claim 22 responses above, examiner also respectfully disagrees and has maintained the rejection of claim 27.

Regarding claim 28, while no argument is presented, the traversal grounds would have been same or similar as those recited in claim 23 above.  Therefore, in view of claim 23 responses above, examiner also respectfully disagrees and has maintained the rejection of claim 28.

Regarding claim 29, while no argument is presented, the traversal grounds would have been same or similar as those recited in claim 24 above.  Therefore, in view of claim 24 responses above, examiner also respectfully disagrees and has maintained the rejection of claim 29.

Regarding claim 30, while no argument is presented, the traversal grounds would have been same or similar as those recited in claim 25 above.  Therefore, in view of claim 25 responses above, examiner also respectfully disagrees and has maintained the rejection of claim 30.

Regarding claim 31, while no argument is presented, the traversal grounds would have been same or similar as those recited in claim 26 above.  Therefore, in view of claim 26 responses above, examiner also respectfully disagrees and has maintained the rejection of claim 31.

Regarding claim 32, appellant presents the arguments as follows (appellant’s emphasis included, if any):
“For example, claim 32 recites, “receiving an indication, from a network as a part of a channel state information reference signal resource or resource set definition, of at least one of a channel state information reference signal resource or a synchronization signal block resource within one or more channel state information reference signal resource sets used for tracking reference signal purposes.” There is no corresponding indication to be found in Zhang with or without the further teachings of L1.

The Office Action took the position that the BS of Zhang sends “TRS information” to the UE of Zhang. Nevertheless, there is no “indication” in Zhang that is “a part of a channel state information reference signal resource ... definition” or “a part of a channel state information reference signal ... resource set definition” as recited be claim 32.

Additionally, claim 32 recites, “performing synchronization tracking based on the indication received from the network.” The Office Action cited paragraphs [0107] to [0109] and Figs. 3 and 4 of Zhang, none of which mention the recited indication and none of which mentions performing “synchronization tracking.” The Office Action mentioned steps 1320, which is measuring, and 1330, which is tracking. Even assuming for the sake of argument that 1320 and/or 1330 were “synchronization tracking,” there is no indication that 1320 and/or 1330 are performed “based on the indication,” since there is no corresponding indication in Zhang and/or Li, as discussed above with reference to the “information element” recited in claim 22. Reversal of the rejection of claim 32 is respectfully requested for at least this reason.” (Appeal Brief, page 28-29)

The examiner respectfully disagrees.  To be more specific, claim 32 is rejected for the same reasoning as claim 22 as corresponding reverse claim format (indicated in the claim 32 rejection).  The examiner took the position such that the “indication” of claim 32 is mapped to the “information [element]” of ZHANG, and “information element” of LI.  As explained in claim 22 response above, the “information element” of ZHANG-LI indeed received “from a network as a part of a channel state information reference signal resource or resource set definition, of at least one a channel state information reference signal resource or synchronization signal block resource within one or more channel state information reference signal resource sets used for tracking reference signal purposes” (see para. 115 of ZHANG); and such “information element” of ZHANG-LI indeed enables the UE for “performing synchronization tracking…” (see para. 107-109 of ZHANG).  Therefore, ZHANG-LI combined indeed teaches or suggests the argued features recited in claim 32.

Regarding claim 33, while no argument is presented, the traversal grounds would have been same or similar as those recited in claim 23 above.  Therefore, in view of claim 23 responses above, examiner also respectfully disagrees and has maintained the rejection of claim 33.

Regarding claim 34, while no argument is presented, the traversal grounds would have been same or similar as those recited in claim 24 above.  Therefore, in view of claim 24 responses above, examiner also respectfully disagrees and has maintained the rejection of claim 34.

Regarding claim 35, while no argument is presented, the traversal grounds would have been same or similar as those recited in claim 25 above.  Therefore, in view of claim 25 responses above, examiner also respectfully disagrees and has maintained the rejection of claim 35.

Regarding claim 36, while no argument is presented, the traversal grounds would have been same or similar as those recited in claim 32 above.  Therefore, in view of claim 32 responses above, examiner also respectfully disagrees and has maintained the rejection of claim 36.

Regarding claim 37, while no argument is presented, the traversal grounds would have been same or similar as those recited in claim 33 above.  Therefore, in view of claim 33 responses above, examiner also respectfully disagrees and has maintained the rejection of claim 37.

Regarding claim 38, while no argument is presented, the traversal grounds would have been same or similar as those recited in claim 34 above.  Therefore, in view of claim 34 responses above, examiner also respectfully disagrees and has maintained the rejection of claim 38.

Regarding claim 39, while no argument is presented, the traversal grounds would have been same or similar as those recited in claim 35 above.  Therefore, in view of claim 35 responses above, examiner also respectfully disagrees and has maintained the rejection of claim 39.

Regarding claim 40, while no argument is presented, the traversal grounds would have been same or similar as those recited in claim 22 above.  Therefore, in view of claim 22 responses above, examiner also respectfully disagrees and has maintained the rejection of claim 40.

Regarding claim 41, while no argument is presented, the traversal grounds would have been same or similar as those recited in claim 32 above.  Therefore, in view of claim 32 responses above, examiner also respectfully disagrees and has maintained the rejection of claim 41.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/YEE F LAM/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        

Conferees:
/ALPUS HSU/Primary Examiner, Art Unit 2465         


/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465                                                                                                                                                                                                                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.